DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Claim Status
Claims 1, 3-8 and 10-20 are pending and claims 2 and 9 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. CN104168218A (listed in applicant submitted IDS), hereinafter Lin in view of Oyman et al. US20190215729A1, hereinafter Oyman with priority Provisional Application US62/643,541 filed on 2018-03-15, hereinafter Oyman’541.
Regarding claim 1, Lin teaches a data processing method, comprising:
obtaining, by a first terminal, packet delay budget adjustment information, 
(Lin: page 15 Step 401: Acquire a communication scenario of the current communication process. And pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay);
wherein the obtaining, by a first terminal, packet delay budget adjustment information (Lin: page 15 Step 401: Acquire a communication scenario of the current communication process) comprises
adjusting, by the first terminal, a size of a jitter buffer (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay); and
buffering, by the first terminal, data based on the adjusted jitter buffer (Lin: pages 16-17 Step 406 Step 406: buffer the data packet of the current communication process in the jitter buffer according to the first buffering delay).
It is noted that Lin does not explicitly disclose: receiving, by the first terminal, the packet delay budget adjustment information from a network device or from second terminal;
adjusting, by the first terminal, a size of a jitter buffer based on an adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information from the network device or the second terminal.
However, Oyman from the same or similar fields of endeavor teaches the use of: receiving, by the first terminal, the packet delay budget adjustment information from a network device or from second terminal (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES);
adjusting, by the first terminal, a size of a jitter buffer based on an adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information from the network device or the second terminal (Oyman: Para. [0083] teaches UE 101 a detects relatively high packet losses (e.g., operation 403) after monitoring reception of RTP packets, also by monitoring RTCP sender and receiver reports, and applying the highest possible jitter buffer according to the reference JBM subject to the JBM compliance (performance) requirement(s) of MTSI. Adjusting the jitter butter based on JBM compliance requirement(s), in para. [0130-0131] The adaptation control logic (also referred to as “buffer control logic”) is configured to adjust playback delay, and the operation of the adaptation functionality makes decisions on the buffering delay adjustments and required media adaptation actions based on the buffer status (e.g., average buffering delay, buffer occupancy, etc.) and input from the network analyzer. External control input, including RTCP inputs/statistics from the sender, can be used, for example, to enable inter-media synchronization, to adapt the jitter buffer, and/or other external scaling requests. This RCTP inputs are of RCTP messages between MTSI sender and receiver, in para. [0074-0076 & 0080 & 0037] an MTSI client (e.g., a UE 101) supporting DBI may offer ‘Delay Budget Information’ (DBI) signaling in SDP for all media streams containing speech and/or video. DBI may be offered by including the a=rtcp-fb attribute with the DBI type under the relevant media line scope. DBI signaling involves RTCP feedback signaling to carry both available additional delay budget from the MTSI receiver to the MTSI sender, and requested additional delay budget from the MTSI sender to the MTSI receiver… Such RTCP-based signaling of DBI can also be used by an MTSI receiver to indicate delay budget availability created via other means such as jitter buffer size adaptation. The signaling of available or requested additional DBI may use RTCP feedback messages as specified in IETF RFC 4585; Oyman’541: page 7 Fig. 2 step 3, page 6 - 4. SIGNALING FLOWS ON USAGE OF RAN DELAY BUDGET REPORTING IN MTSI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Oyman in the method of Lin. One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claim 3, Lin and Oyman teach the method according to claim 1, wherein the first terminal receives the packet delay budget adjustment information from the second terminal (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES) via an application layer message (Oyman: para. [0043] CMR/RTCP-APP/TMMBR/TMMBN signaling, and para. [0037] MTSI sender's ability to leverage the available delay budget to further improve the reliability of its transmissions; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES, and page 6 last paragraph). One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claim 4, Lin and Oyman teach the method according to claim 3, wherein the application layer message comprises a real-time transport control protocol (RTCP) codec mode request (CMR) message, or a real-time transport protocol (RTP) CMR message (Oyman: para. [0043] CMR/RTCP-APP/TMMBR/TMMBN signaling, and para. [0037] MTSI sender's ability to leverage the available delay budget to further improve the reliability of its transmissions; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES, and page 6 last paragraph). One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claim 5, Lin and Oyman teach the method according to claim 1, wherein the packet delay budget adjustment information comprises a packet delay budget adjustment amount (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), a packet delay budget adjustment range, or a packet delay budget (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES). One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claims 8, Lin teaches an apparatus, applied to a first terminal and comprising (Lin: the content of the invention) at least one processor, configured to invoke a program stored in a memory, wherein the program, when executed by the at least one processor (Lin: page 23 1st paragraph the steps of implementing the above embodiments may be completed by hardware, or may be instructed by a program to execute related hardware, and the program may be stored in a computer readable storage medium), causes the apparatus to:
obtain packet delay budget adjustment information (Lin: page 15 Step 401: Acquire a communication scenario of the current communication process. And pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), 
wherein the packet delay budget adjustment information indicates an adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), and wherein obtaining the packet delay budget adjustment information (Lin: page 15 Step 401: Acquire a communication scenario of the current communication process) comprises 
adjust a size of a jitter buffer (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay); and
buffer data based on the adjusted jitter buffer (Lin: pages 16-17 Step 406 Step 406: buffer the data packet of the current communication process in the jitter buffer according to the first buffering delay).
It is noted that Lin does not explicitly disclose: receiving the packet delay budget adjustment information from a network device or from second terminal;
the adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information from the network device or the second terminal.
However, Oyman from the same or similar fields of endeavor teaches the use of: receiving the packet delay budget adjustment information from a network device or from second terminal (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES);
adjusting a size of a jitter buffer based on the adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information from the network device or the second terminal (Oyman: Para. [0083] teaches UE 101 a detects relatively high packet losses (e.g., operation 403) after monitoring reception of RTP packets, also by monitoring RTCP sender and receiver reports, and applying the highest possible jitter buffer according to the reference JBM subject to the JBM compliance (performance) requirement(s) of MTSI. Adjusting the jitter butter based on JBM compliance requirement(s), in para. [0130-0131] The adaptation control logic (also referred to as “buffer control logic”) is configured to adjust playback delay, and the operation of the adaptation functionality makes decisions on the buffering delay adjustments and required media adaptation actions based on the buffer status (e.g., average buffering delay, buffer occupancy, etc.) and input from the network analyzer. External control input, including RTCP inputs/statistics from the sender, can be used, for example, to enable inter-media synchronization, to adapt the jitter buffer, and/or other external scaling requests. This RCTP inputs are of RCTP messages between MTSI sender and receiver, in para. [0074-0076 & 0080 & 0037] an MTSI client (e.g., a UE 101) supporting DBI may offer ‘Delay Budget Information’ (DBI) signaling in SDP for all media streams containing speech and/or video. DBI may be offered by including the a=rtcp-fb attribute with the DBI type under the relevant media line scope. DBI signaling involves RTCP feedback signaling to carry both available additional delay budget from the MTSI receiver to the MTSI sender, and requested additional delay budget from the MTSI sender to the MTSI receiver… Such RTCP-based signaling of DBI can also be used by an MTSI receiver to indicate delay budget availability created via other means such as jitter buffer size adaptation. The signaling of available or requested additional DBI may use RTCP feedback messages as specified in IETF RFC 4585; Oyman’541: page 7 Fig. 2 step 3, page 6 - 4. SIGNALING FLOWS ON USAGE OF RAN DELAY BUDGET REPORTING IN MTSI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Oyman in the method of Lin. One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claims 10-12, Lin and Oyman disclose all the limitations as discussed in the rejection of claims 3-5, and therefore apparatus claims 10-12 are rejected using the same rationales.

Regarding claims 15-18, Lin teaches an non-transitory computer-readable storage medium, comprising a program, wherein when the program is executed by at least one processor (Lin: page 23 1st paragraph the steps of implementing the above embodiments may be completed by hardware, or may be instructed by a program to execute related hardware, and the program may be stored in a computer readable storage medium), the at least one processor is caused to: and Lin and Oyman disclose all the limitations as discussed in the rejection of claims 1 and 3-5, and therefore nt-CRM claims 15-18 are rejected using the same rationales.

Claims 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Oyman as applied to claims 1, 8 and 15 above, and further in view of Bertze et al. US 20140226476 A1, hereinafter Bertze.
Regarding claim 6, Lin teaches method according to claim 1, wherein the packet delay budget adjustment information indicates the packet delay budget adjustment amount (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), and it is noted that Lin does not explicitly disclose: wherein the packet delay budget adjustment amount is a positive value, and wherein the packet delay budget adjustment information indicates an increase amount of a packet delay budget; and the adjusting, by the first terminal, a size of a jitter buffer based on the packet delay budget adjustment information comprises: increasing, by the first terminal, the size of the jitter buffer based on the packet delay budget adjustment amount.
However, Bertze from the same or similar fields of endeavor teaches the use of: wherein the packet delay budget adjustment amount is a positive value, and wherein the packet delay budget adjustment information indicates an increase amount of the packet delay budget; and the adjusting, by the first terminal, a size of a jitter buffer based on the packet delay budget adjustment information comprises: increasing, by the first terminal, the size of the jitter buffer based on the packet delay budget adjustment amount (Bertze: para. [0008] an adaptive jitter buffer may have a capability to dynamically adjust its size to balance the delay/late-loss tradeoff. An adaptive jitter buffer may continuously adjust its size according to measurements of jitter for previous IP data packets in the flow. An adaptive jitter buffer uses measurements of IP data packet arrival times and current jitter buffer status to determine a desired jitter buffer size. When increased jitter is detected, for example, jitter buffer size may be increased to reduce a likelihood of late-losses, and when reduced jitter is detected, jitter buffer size may be reduced to reduce voice-to-mouth delay. The reduction/increase of buffer size may be accomplished by compressing or expanding some speech data packets/frames during play-out (referred to as time scaling) at the expense of further impairments to the quality of the reproduced speech. As Bertze teaches increases the size of the jitter buffer based on the measurement, such measurement of Bertze would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the measurement result as a positive value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Bertze in the method of Lin. One of ordinary skill in the art would be motivated to do so for storing a greater number of IP data packets in a jitter buffer (i.e., increasing a size of the jitter buffer) may thus reduce a likelihood of late-losses, at the expense of increasing an overall mouth-to-ear delay. Conversely, storing a lesser number of IP data packets in a jitter buffer (i.e., reducing a size of the jitter buffer) may reduce an overall mouth-to-ear delay at the expense of increasing a likelihood of late-losses (Bertze: para. [0007]).

Regarding claim 7, Lin teaches method according to claim 1, wherein the packet delay budget adjustment information indicates the packet delay budget adjustment amount (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), 

However, Bertze from the same or similar fields of endeavor teaches the use of: wherein the packet delay budget adjustment amount is a negative value, and wherein the packet delay budget adjustment information indicates a decrease amount of the packet delay budget; and the adjusting, by the first terminal, a size of a jitter buffer based on the packet delay budget adjustment information comprises: decreasing, by the first terminal, the size of the jitter buffer based on the packet delay budget adjustment amount. (Bertze: para. [0008] an adaptive jitter buffer may have a capability to dynamically adjust its size to balance the delay/late-loss tradeoff. An adaptive jitter buffer may continuously adjust its size according to measurements of jitter for previous IP data packets in the flow. An adaptive jitter buffer uses measurements of IP data packet arrival times and current jitter buffer status to determine a desired jitter buffer size. When increased jitter is detected, for example, jitter buffer size may be increased to reduce a likelihood of late-losses, and when reduced jitter is detected, jitter buffer size may be reduced to reduce voice-to-mouth delay. The reduction/increase of buffer size may be accomplished by compressing or expanding some speech data packets/frames during play-out (referred to as time scaling) at the expense of further impairments to the quality of the reproduced speech. As Bertze teaches decreases the size of the jitter buffer based on the measurement, such measurement of Bertze would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the measurement result as a negative value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Bertze in the method of Lin and Oyman. One of ordinary skill in the art would be motivated to do so for storing a greater number of IP data packets in a jitter buffer (i.e., increasing a size of the jitter buffer) may thus reduce a likelihood of late-losses, at the expense of increasing an overall mouth-to-ear delay. Conversely, storing a lesser number of IP data packets in a jitter buffer (i.e., reducing a size of the jitter buffer) may reduce an overall mouth-to-ear delay at the expense of increasing a likelihood of late-losses (Bertze: para. [0007]).

Regarding claims 13-14, Lin, Oyman and Bertze teach discloses all the limitations as discussed in the rejection of claims 6-7, and therefore apparatus claims 13-14 are rejected using the same rationales.

Regarding claims 19-20, Lin, Oyman and Bertze disclose all the limitations as discussed in the rejection of claims 6-7, and therefore nt-CRM claims 19-20 are rejected using the same rationales.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claim 1 (pages 7-9), applicant submits that
Thus, Oyman does not teach or suggest that after the "first terminal receives the packet delay budget adjustment information from a network device or a second terminal[,]" the first terminal adjusts "a size of a jitter buffer based on an adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information from the network device or the second terminal[.]" Instead, Oyman merely states that "UE 101a detects relatively high packet losses after monitoring reception of RTP packets, also by monitoring RTCP sender and receiver report[,]" then that "the UE 101a sends an RRC message [(e.g., a request)] to RAN node llla [] to turn off cDRX[.]"When the "RAN node 111a grants this request and turns off CDRX for UE 101a[,]” which then results in that "the UE 101a a measures reduced e2e delay and jitter[.]" See e.g., id. at [0083], [0085], and [0086]. Applicant respectfully submits that Oyman's teaching is therefore not the same as the identified element of amended claim 1.

However, Oyman in para. [0074-0076 & 0080 & 0037] an MTSI client (e.g., a UE 101) supporting DBI may offer ‘Delay Budget Information’ (DBI) signaling in SDP for all media streams containing speech and/or video. DBI may be offered by including the a=rtcp-fb attribute with the DBI type under the relevant media line scope. DBI signaling involves RTCP feedback signaling to carry both available additional delay budget from the MTSI receiver to the MTSI sender, and requested additional delay budget from the MTSI sender to the MTSI receiver… Such RTCP-based signaling of DBI can also be used by an MTSI receiver to indicate delay budget availability created via other means such as jitter buffer size adaptation. The signaling of available or requested additional DBI may use RTCP feedback messages as specified in IETF RFC 4585. Therefore, Oyman teaches the claimed limitation - “first terminal receives the packet delay budget adjustment information from a network device or a second terminal"

Furthermore, as cited in the rejection, Oyman in Para. [0083] teaches UE 101 a detects relatively high packet losses (e.g., operation 403) after monitoring reception of RTP packets, also by monitoring RTCP sender and receiver reports, and applying the highest possible jitter buffer according to the reference JBM subject to the JBM compliance (performance) requirement(s) of MTSI.
Adjusting the jitter butter based on JBM compliance requirement(s), in para. [0130-0131] The adaptation control logic (also referred to as “buffer control logic”) is configured to adjust playback delay, and the operation of the adaptation functionality makes decisions on the buffering delay adjustments and required media adaptation actions based on the buffer status (e.g., average buffering delay, buffer occupancy, etc.) and input from the network analyzer. External control input, including RTCP inputs/statistics from the sender, can be used, for example, to enable inter-media synchronization, to adapt the jitter buffer, and/or other external scaling requests.
This RCTP inputs are of RCTP messages between MTSI sender and receiver, in para. [0074-0076 & 0080 & 0037] an MTSI client (e.g., a UE 101) supporting DBI may offer ‘Delay Budget Information’ (DBI) signaling in SDP for all media streams containing speech and/or video. DBI may be offered by including the a=rtcp-fb attribute with the DBI type under the relevant media line scope. DBI signaling involves RTCP feedback signaling to carry both available additional delay budget from the MTSI receiver to the MTSI sender, and requested additional delay budget from the MTSI sender to the MTSI receiver… Such RTCP-based signaling of DBI can also be used by an MTSI receiver to indicate delay budget availability created via other means such as jitter buffer size adjusting, by the first terminal, a size of a jitter buffer based on an adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information from the network device or the second terminal”, and thus rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Lee et al. US 20180295050 A1 in para. [0046] teaches de-jitter buffer control circuitry 130 may adjust the target delay value 132 based a receive time of the first audio packet and based on an arrival delay value 142 (also referred to herein as a “mean delay value” or “pseudo mean delay value”). The arrival delay value 142 represents an estimated network delay (e.g., an estimated average network delay) corresponding to audio packet transmissions from the first device 102 to the second device 120 via the network 112.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468